Citation Nr: 1523051	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a gastrointestinal condition, to include a stomach ulcer and ulcerative colitis.

2. Entitlement to an effective date prior to June 25, 2009, for the award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision that denied the Veteran's claim for service connection for a gastrointestinal condition and a January 2013 rating decision which assigned June 25, 2009 as the effective date for the grant of service connection for PTSD, both from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Given his current diagnoses, the Board has rephrased the Veteran's original claim for entitlement to service connection for a stomach condition to entitlement to service connection for a gastrointestinal condition, to include a stomach ulcer and ulcerative colitis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2015 VA Form 9, the Veteran indicated he would like a videoconference hearing.  This hearing has not been scheduled; however, he is entitled to this hearing before deciding his appeal.  38 C.F.R. §§ 20.700(a), 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the earliest opportunity.  Notify him and his representative, if he retains one, of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




